


FIRST AMENDMENT TO
CHANGE IN CONTROL AGREEMENT


This First Amendment to Change in Control Agreement (this “Amendment”) is made
and entered into as of December 19, 2012, between Shiloh Industries, Inc. (the
“Company”) and Elie Azzi (the “Executive”).
WITNESSETH
WHEREAS, the Company and the Executive are party to that certain Change in
Control Agreement, dated as of August 25, 2011 (the “Agreement”);
WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein in order to cause the Agreement to comply with Code Section 409A;
and
WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Agreement.
AGREEMENT
NOW THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
1.    Section 2(c) of the Agreement is amended in its entirety to read as
follows:


“(c) Severance Payment. For all purposes under this Agreement, upon the
Executive becoming eligible for the Severance Payment as provided above, the
Company shall pay to the Executive a lump sum in cash equal to the sum of (i)
1.5 times the Executive's annual base salary at the time of (A) the Change in
Control or (B) separation from service, whichever is higher, plus (ii) 1.5 times
the Executive's target bonus for the fiscal year in which the Change in Control
or separation from service occurs, whichever is higher, on the sixtieth day
following the effective date of the Executive's separation from service (the
“Payment Date”).”
 
2.    Section 2(h) of the Agreement is amended in its entirety to read as
follows:


“(h) Conditions. All payments and benefits provided under this Section 2 are
conditioned on the Executive's continuing compliance with this Agreement
(including, but not limited to Section 4 hereof) and any other agreement between
the Company and the Executive, and the Executive's execution (and effectiveness)
of a release of claims and covenant not to sue substantially in the form
provided in Exhibit A upon termination of employment (the “Release”). If the
Company does not receive an executed Release and the revocation period for such
Release has not expired prior to the Payment Date, the Company shall have no
obligation to make payments and pro rate benefits under Section 2(a)-(c) and
Section 2(f).”
3.    This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


4.    Other than this Amendment, the Agreement shall remain in full force and
effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first set forth above.
SHILOH INDUSTRIES, INC.




By:                    
Name: Ramzi Hermiz
Title: President and CEO






______________________________
Elie Azzi






